UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1186


KPEGNON ASSOUMANOU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 23, 2014             Decided:   October 9, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Katharine E. Clark, Senior Litigation Counsel, E. Tayo
Otunla,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kpegnon      Assoumanou,     a    native    and    citizen          of   Togo,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing    her     appeal       from    the    immigration

judge’s    decision      denying   her       motion    to     reopen.           We    have

thoroughly reviewed the motion, including Assoumanou’s affidavit

and the various documentary exhibits and conclude that the Board

did not abuse its discretion.            See INS v. Doherty, 502 U.S. 314,

323-24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir.

2009); see also 8 C.F.R. § 1003.23(b)(3) (2014).                      We are without

jurisdiction to review the Board’s decision not to sua sponte

reopen     the   proceedings.            Mosere, 552 F.3d        at    400-01.

Accordingly, we deny the petition for review for the reasons

stated by the Board.            See In re: Assoumanou (B.I.A. Jan. 31,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented       in     the       materials

before    this   court    and   argument     would     not    aid    the    decisional

process.

                                                                    PETITION DENIED




                                         2